DETAILED ACTION
Specification
Applicants' amendment(s), if entered, would overcome the objection(s) to the specification.

Response to Amendment
Applicants have proposed amending claim 1 to include the limitation "wherein the electrical insulating coolant is colorless and the coolant is colored." Applicants have also proposed amending claim 2 to include the limitation "an electrical insulating cover that covers the heat exchanger, an entirety of the first path, and the fuel cell." These limitations were not previously presented. Therefore, the proposed amendments would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 01 July 2021 have been fully considered but they are not persuasive.
Applicants argue Ap does not disclose, teach, or suggest that the mixture of water and antifreeze of Ap is colored (P6/¶3). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). See MPEP § 2164.01. Yang discloses antifreezes are almost always colored to provide identity and 
Applicants argue Ap and Ishikawa do [not] teach or fairly suggest at least "an electrical insulating cover that covers the heat exchanger, an entirety of the first path, and the fuel cell" (P7/1). Ap discloses a thermal insulating cover (40) that covers a heat exchanger (18), an entirety of a first path (14), and a fuel cell (12, [0037]). Gerhardt discloses a thermal insulative cover (1) for a fuel cell should be electrical insulative TO improve the safety of the cover (FIG. 1, [0033]). Therefore, Ap and Gerhardt suggests "an electrical insulating cover that covers the heat exchanger, an entirety of the first path, and the fuel cell."
Applicants argue Ishikawa discloses insulator 34, 54 do not cover the heat exchanger 42, the entirety of the pipe 31 and the fuel 20 (P7/¶1). Note that while Ishikawa does not disclose all the features of the present claimed invention, Ishikawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely heat exchanger structured by an electrical insulator, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue a user may mistakenly contact the pipe 51 and be subject to electric shock (P7/¶2). Note that while Ishikawa does not disclose all the features of the present claimed invention, Ishikawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely heat exchanger structured by an electrical insulator, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue An does not teach or suggest an electrical insulating cover that covers the heat exchanger, an entirety of the first path, and the fuel cell (P7/¶3). Note that while An does not disclose all the features of the present claimed invention, An is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely electrical insulation covering a fuel cell, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725